IN THE COURT OF CRIMINAL APPEALS
OF TEXAS




NO. WR-13,369-02


EX PARTE MICHAEL DALE MAIORKA, Applicant





ON APPLICATION FOR WRIT OF HABEAS CORPUS 
CAUSE NUMBER 35,272 IN THE 56TH DISTRICT COURT
GALVESTON COUNTY


 Per curiam.


O R D E R

 This is an application for a writ of habeas corpus that was transmitted to this Court
by the clerk of the trial court pursuant to the provisions of Article 11.07, Section 3, of the
Texas Code of Criminal Procedure.  Ex Parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App.
1967).  Applicant was convicted of aggravated robbery.  His sentence was assessed at
confinement for a period of thirty-five (35) years.  No direct appeal was taken.
	After a review of the record, we find that Applicant's claims that challenge his
conviction should be and are dismissed.  See Tex. Code Crim. Proc. Art. 11.07, § 4(a)-(c). 
Further, Applicant's claim for time credit following the revocation of parole is without merit. 
Applicant is not entitled to street time credit or to the restoration of good time credit.  See Ex
parte Spann, 132 S.W.3d 390, 392 n.4 (Tex. Crim. App. 2004); Tex. Gov't Code § 498.004. 
Therefore, we deny relief.

DELIVERED: March 29, 2006
DO NOT PUBLISH